            Case 1:18-cv-01124-BAH Document 60 Filed 01/15/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


HELEN KRUKAS, ANDREA KUSHIM, and
GEORGIA LUKE, on behalf of themselves and           Civil Action No.: 1:18-cv-01124-BAH
all others similarly situated,
                                                    Chief Judge Beryl A. Howell
                   Plaintiffs,

       v.

AARP, INC.; AARP SERVICES INC.; and
AARP INSURANCE PLAN,

                    Defendants.



    CONSENT MOTION FOR LEAVE TO FILE UNDER SEAL PLAINTIFFS’
 MEMORANDUM IN SUPPORT OF THEIR MOTION FOR CLASS CERTIFICATION
                  AND CONFIDENTIAL EXHIBITS

       Plaintiffs, through undersigned counsel, hereby respectfully move this Court for leave to

file under seal Plaintiffs’ Memorandum in Support of Class Certification (D.E. 58) and

confidential exhibits (Exhibit A – Declaration of Gregory Pinsonneault, and Exhibit B – Expert

Report of Holly L. Blanchard). Redacted versions of the memo and the two exhibits are attached

hereto. In support, Plaintiffs state that the memorandum and exhibits contain confidential

information adduced in discovery from documents designated by Defendants and/or third party

UnitedHealth Insurance Group as confidential under the stipulated protective order (D.E. 33).



Dated January 15, 2021                       /s/ Jason S. Rathod
                                             Jason S. Rathod (D.C. Bar No. 100082)
                                             Nicholas A. Migliaccio (D.C. Bar No. 484366)
                                             MIGLIACCIO & RATHOD LLP
                                             412 H St. NE, Suite 302
                                             Washington D.C. 20002
                                             Telephone: (202) 470-3520
                                             Facsimile: (202) 800-2730

                                                1
Case 1:18-cv-01124-BAH Document 60 Filed 01/15/21 Page 2 of 4




                           Email: jrathod@classlawdc.com
                                  nmigliaccio@classlawdc.com

                           Kevin Landau (Admitted Pro Hac Vice)
                           Brett Cebulash (Admitted Pro Hac Vice)
                           Tess Bonoli (Admitted Pro Hac Vice)
                           TAUS, CEBULASH & LANDAU, LLP
                           80 Maiden Lane, Suite 1204
                           New York, New York 10038
                           Telephone: (646) 873-7654
                           Facsimile: (212) 931-0703
                           Email: klandau@tcllaw.com
                                  bcebulash@tcllaw.com
                                  tbonoli@tcllaw.com


                           Daniel E. Gustafson
                           Daniel C. Hedlund
                           David A. Goodwin (Admitted Pro Hac Vice)
                           Brittany N. Resch
                           GUSTAFSON GLUEK PLLC
                           120 So. 6th St., Ste. 2600
                           Minneapolis, MN 55402
                           Telephone: (612) 333-8844
                           Facsimile: (612) 339-6622
                           Email: dgustafson@gustafsongluek.com
                                   dhedlund@gustafsongluek.com
                                   dgoodwin@gustafsongluek.com
                                   bresch@gustafsongluek.com

                           Scott D. Hirsch
                           SCOTT HIRSCH LAW GROUP, PLLC
                           7301 W. Palmetto Park Road
                           Suite 207A
                           Boca Raton, FL 33433
                           Telephone: (561) 278-6707
                           Facsimile: (561) 278-6244
                           Email: scott@scotthirschlawgroup.com

                           Attorneys for Plaintiff




                              2
         Case 1:18-cv-01124-BAH Document 60 Filed 01/15/21 Page 3 of 4




                          CERTIFICATE REGARDING CONSENT

       I hereby certify that, pursuant to LCvR 7 (m), Plaintiff sought the consent of Defendants’

counsel prior to filing this motion, and Defendants consented to the relief here requested.

Dated: January 15, 2021                                              /s/ Jason S. Rathod
                                                                     Jason S. Rathod




                                                 3
         Case 1:18-cv-01124-BAH Document 60 Filed 01/15/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused a true and correct copy of the foregoing

Consent Motion to be served by ECF on all counsel who have appeared in this matter.


Dated: January 15, 2021                                              /s/ Jason S. Rathod
                                                                     Jason S. Rathod




                                                 4
